UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted July 19, 2006
                               Decided July 19, 2006

                                      Before

                     Hon. KENNETH F. RIPPLE, Circuit Judge

                    Hon. DANIEL A. MANION, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

No. 06-1875

UNITED STATES OF AMERICA,                    Appeal from the United States District
         Plaintiff-Appellee,                 Court for the Northern District of Illinois,
                                             Eastern Division
              v.
                                             No. 04-CR-988-1
TOMAS TEJEDA-LORENZO, a/k/a
ISAIAS PEREZ-GARCIA, a/k/a                   Harry D. Leinenweber,
LORENZO PEREZ-GARCIA,                        Judge.
          Defendant-Appellant.

                                     ORDER

       Tomas Tejeda-Lorenzo was arrested and charged with attempted possession
of cocaine with intent to distribute, see 21 U.S.C. §§ 846, 841(a)(1), after he met a
courier in Bedford Park, Illinois, to take possession of two kilograms of the drug.
Only after Tejeda-Lorenzo had pleaded guilty without benefit of a plea agreement
did the probation officer discover that he was using an alias. Tejeda-Lorenzo then
admitted to the court that his real name was, in fact, Isaias Perez-Garcia (his
attorney also informed the court, however, that his real name was Lorenzo Perez-
Garcia), and that he adopted the name Tomas Tejeda-Lorenzo to reenter the United
States undetected after he was deported to Mexico following a 2001 drug conviction.
After the district court sanctioned Tejeda-Lorenzo’s lies about his identity by
imposing an upward adjustment for obstruction of justice, see U.S.S.G. § 3C1.1, and
No. 06-1875                                                                      Page 2

denying a reduction for acceptance of responsibility, see id. § 3E1.1, the district
court calculated a guidelines imprisonment range of 97 to 121 months and
sentenced Tejeda-Lorenzo to 97 months’ imprisonment and four years’ supervised
release. Tejeda-Lorenzo filed a notice of appeal, but his appointed counsel has
moved to withdraw because she is unable to find a nonfrivolous basis for appeal.
See Anders v. California, 386 U.S. 738 (1967). Counsel’s supporting brief is facially
adequate, and Tejeda-Lorenzo did not respond to our invitation under Circuit Rule
51(b) to comment on counsel’s submission. We thus review only the potential issues
identified in counsel’s brief. See United States v. Tabb, 125 F.3d 583, 584 (7th Cir.
1997) (per curiam).

       Counsel first considers whether Tejeda-Lorenzo could argue that the district
court did not fully comply with the requirements of Federal Rule of Criminal
Procedure 11 when accepting Tejeda-Lorenzo’s guilty plea. Tejeda-Lorenzo, though,
has given no indication that he wants his guilty plea set aside, and thus the
adequacy of the plea colloquy should not have been addressed in counsel’s Anders
submission. See United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002). In any
event, as counsel notes, any challenge to his plea would be frivolous because the
transcript of the plea colloquy shows that the district court substantially complied
with Rule 11. See United States v. Schuh, 289 F.3d 968, 974-75 (7th Cir. 2002).

       Counsel also contemplates arguing that the prison term imposed by the
district court is unreasonable, but correctly concludes that this contention would be
frivolous as well. The 97-month term is within the advisory guidelines range and is
thus presumptively reasonable, so Tejeda-Lorenzo would have to establish that he
rebutted that presumption by pointing to information that compelled a lower
sentence in light of the factors outlined in 18 U.S.C. § 3553(a). See United States v.
Lange, 445 F.3d 983, 987 (7th Cir. 2006); United States v. Mykytiuk, 415 F.3d 606,
608 (7th Cir. 2005). The district court need not support its choice of sentence with
detailed findings; it is enough if we can tell from the record that the relevant factors
were considered. See United States v. Welch, 429 F.3d 702, 705 (7th Cir. 2005);
United States v. Williams, 425 F.3d 478, 480 (7th Cir. 2005). Here, the district
court concluded that a sentence within the range was warranted both because of
Tejeda-Lorenzo’s prior drug convictions, see 18 U.S.C. § 3553(a)(1), and his attempt
to obstruct justice by providing a false identity, see id. § 3553(a)(2)(A). Counsel is
unable to identify any other factors that would have compelled a lower sentence.

      The motion to withdraw is GRANTED, and the appeal is DISMISSED.